El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Bocanegra fué convicto por una corte municipal del delito de portar armas. Al ser llamado el juicio de novo ante la corte de distrito, él hizo la alegación de culpable y fué sen-tenciado a seis meses de cárcel. La única cuestión ante nos es si la corte de distrito abusó de su discreción al imponerle, la pena máxima.
El apelante invoca la regla establecida en el caso de El Pueblo v. Laureano, 34 D.P.R. 209. En dicho caso este tribunal dijo:
“Nq tenemos aquí las-pruebas. No se practicaron, porque el acu-sado se confesó culpable. Sólo está ante nosotros la acusación como estuvo ante la corte de distrito y lá verdad es que examinándola no surge de ella circunstancia alguna que tienda a agravar la infracción cometida. Se imputa un hecho corriente y a nuestro juicio, en tales casos, no está justificada la imposición del máximo de la pena . . . . ”
En la denuncia del presente caso se alegaba que Boca-negra, hallándose en estado de embriaguez, portaba sobre su persona, para fines de ofensa y defensa, una daga amolada con la cual amenazaba a las personas que a su paso encon-traba, dando con la misma varios machetazos sobre el mos-trador de Juan Alicea, conocido por “Güito”. En su conse-cuencia, los hechos no hacen caer el presente caso dentro de. *402la doctrina de El Pueblo v. Laureano. Bocanegra estaba en actitud violenta; Laureano no.
No bailamos tal abuso de discreción que justifique la mo-dificación de la sentencia y, en su consecuencia, la misma debe ser confirmada.
Los Jueces Presidente Señor Del Toro y Asociado Señor Córdova Dávila no intervinieron.